Opinion by
Oliver, P. J.
The record established that the articles in question fall squarely within the definitions of beads as given by various dictionaries and confirms the statements that perforations in beads penetrate through the article and that they are not limited to number or location. It was stated that the scope of paragraph 1503 embraced beads of various sizes. United States v. General Transport Co. (22 C. C. P. A. 446, T. D. 47440), United States v. Judae (13 Ct. Cust. Appls. 164, T. D. 41024), and Abstract 36953 cited. Counsel conceded that the items in question are composed of imitation semiprecious stones. It was apparent from an examination of the samples, in question that they are not imitation pearl beads. No proof was offered to establish the component material of chief value of the articles. From the record the court was satisfied that the plaintiff has fairly established that the articles in question are more than semiprecious stones, and, in fact, that they are beads as claimed. However, it was not established that these beads are not specifically provided for elsewhere in paragraph 1503. United States v. Albrecht (27 C. C. P. A. 112, C. A. D. 71) cited. On the record presented the protests were overruled without affirming the action of the collector.